                Case 3:21-cv-05075-TSZ Document 18 Filed 08/23/21 Page 1 of 1




 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT TACOMA

 7
      EMANUEL LEONARD FINCH,
 8                          Plaintiff,
                                                      C21-5075 TSZ
 9         v.
                                                      MINUTE ORDER
10    PIERCE COUNTY, et al.,
11                          Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    No objection to the Report and Recommendation (“R&R”), docket no. 17,
14
   of the Honorable Michelle L. Peterson, United States Magistrate Judge, having been
   filed, the R&R is ADOPTED, and this case is REMANDED to the Pierce County
15
   Superior Court pursuant to 28 U.S.C. § 1447(c) for lack of subject matter jurisdiction,
   effective immediately.
16
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record, to plaintiff pro se, and to Magistrate Judge Peterson.

18         Dated this 23rd day of August, 2021.

19
                                                     Ravi Subramanian
20                                                   Clerk

21                                                   s/Gail Glass
                                                     Deputy Clerk
22

23

     MINUTE ORDER - 1
